Citation Nr: 0001506	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  97-25 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, claimed 
as high blood pressure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an April 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The veteran had active service from 
January 1953 to January 1955.  At present, after remand to 
the RO for additional development, the veteran's case is once 
again before the Board for appellate review. 

Additionally, the Board notes that the hearing transcript 
issued following the October 1997 appeal hearing at the RO 
shows the veteran desired to have an appeal hearing before 
the Board.  However, the hearing transcript also shows that 
after further discussing this issue with his representative, 
the veteran withdrew his request for a hearing before the 
Board; no further requests for hearings have been made by the 
veteran.  Therefore, pursuant to 38 C.F.R. § 20.704(e) 
(1999), the veteran's request for a hearing before the Board 
is considered withdrawn.


FINDING OF FACT

No competent evidence has been submitted that would tend to 
indicate that the veteran's hypertension is related to his 
period of military service.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
hypertension, claimed as high blood pressure, is not well 
grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the National 
Personnel Records Center (NPRC), in response to a VA request 
for the veteran's service records, reported that the 
veteran's records may have been destroyed in the fire at the 
Records Center in 1973.  All searches for alternative sources 
of records were fruitless, including March 1997 and August 
1997 supplemental searches for morning reports, which yielded 
negative results.  The Board finds that the RO has undertaken 
all possible development to obtain the veteran's service 
medical records.  While the absence of the veteran's service 
medical records is clearly not helpful to the veteran's 
claim, the absence of those records does not preclude the 
granting of service connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  In addition, service connection 
may be granted for specific diseases or conditions which are, 
by law, presumed to have been incurred during service if 
manifested to a compensable degree within a specified period 
of time, generally, one year, as in the case of hypertension.  
38 U.S.C.A. § 1101, 1112 (West 1991);  38 C.F.R. §§ 3.307, 
3.309 (1999).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements to well ground 
his/her claim(s).  First, there must be competent evidence of 
a current disability. Second, there must be medical, 

or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury.  Lastly, 
there must be medical evidence of a nexus or relationship 
between the in-service injury or disease and the current 
disability.  See Epps v. Brown, 9 Vet. App. 341 (1996).  In 
determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

With respect to the evidence of record, medical records from 
Virgil O. Smith, D.O., dated from January 1990 to March 1999 
describe the treatment the veteran received for various 
health problems including, but not limited to, hypertension, 
Raynaud's phenomenon, and gout.  In addition, a May 1997 
statement from Dr. Smith indicates the veteran had been under 
his care since 1963 for high blood pressure, as well as that 
he was diagnosed with arteriosclerotic heart disease in 1988 
at the Oklahoma City Clinic.

Records from the Bonham VA Medical Center (VAMC) dated from 
May 1997 to October 1998 describe the treatment the veteran 
received for various health problems including 
arteriosclerotic changes involving the aorta, degenerative 
joint disease of the spine, hypertension, and gout.  
Specifically, the Board notes these records contain November 
1997 medical notations indicating the veteran suffered from 
familial hypertension.

Lastly, statements made, in writing and during the October 
1997 appeal hearing, by the veteran, his brother and his 
representative indicate the veteran first developed 
hypertension during his service.  Specifically, the veteran 
noted he was treated for dizzy spells in 1953 and 1954 at the 
Great Lakes Navy Hospital in Chicago.  At that time, he was 
reportedly diagnosed with hypertension and was prescribed 
medication for it.  The veteran further reported he was 
treated for hypertension between 1955 and 1956 by his private 
physician, Dr. Wilson, but that these records were no longer 
available.


After a review of the evidence of record, the Board finds 
that the veteran has not submitted objective medical evidence 
showing that his hypertension is related to his period of 
service.  Specifically, he has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between his current hypertension and his 
service.  A well-grounded claim must be supported by 
evidence, not merely allegations.  See Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).

In addition, the Board finds that the earliest evidence of 
record that the veteran was treated for or diagnosed with 
hypertension is contained in the May 1997 statement from Dr. 
Smith indicating he had been treating the veteran since 1963 
for hypertension, which is about eight years after the 
veteran's discharge from service.  As such, the Board finds 
that the evidence does not show the veteran's hypertension 
became manifest to a compensable degree within a one year 
period of his discharge from service, and thus, he is not 
entitled to an award of service connection on a presumptive 
basis under 38 C.F.R. § 3.307 and 3.309.  As well, given this 
8 year gap, the chronicity provisions of 38 C.F.R. § 3.303(b) 
are not for application in this case.

Therefore, in the absence of competent medical evidence to 
support the claim of service connection for hypertension, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

In arriving at this conclusion, the Board has taken into 
consideration the various written statements submitted by the 
veteran, his brother and his representative tending to link 
the claimed disorder to the veteran's period of service.  
While the Board acknowledges the sincerity of these 
statements, the Board notes that neither the veteran, his 
brother, or his representative, as lay persons, are qualified 
to offer a medical opinion regarding the etiology of the 
veteran's claimed disorder, nor are 

they qualified to fulfill the nexus requirement.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992); see also 
Heuer v. Brown, 7 Vet. App. 379, 384 (1995) (citing 
Grottveit, supra, in which the Court held that a veteran does 
not meet the burden of presenting evidence of a well grounded 
claim where the determinative issue involves medical 
causation and the veteran presents only lay testimony by 
persons not competent to offer such medical opinions).  See 
generally Clyburn v. West, 12 Vet. App. 296 (1999). 

Furthermore, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the above 
claim.  See Epps, supra.  There is nothing in the text of 
section 5107 to suggest that VA has a duty to assist the 
claimant until he or she meets his or her burden of 
establishing "well grounded" claims.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); see also Epps, supra.

Moreover, the Board acknowledges that the records from the 
Bonham VAMC contain May 1997 notations which suggest the 
veteran may be receiving Social Security Administration (SSA) 
benefits.  In this regard, the Board finds that, as the 
claims file does not contain any indication that the 
veteran's SSA records, if obtained by the VA, would support a 
conclusion that the veteran's hypertension is related to his 
period of active service, the VA is under no duty to obtain 
such records.  See generally McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).  In this regard, the veteran is reminded 
that he also has an obligation to assist in the adjudication 
of his claim.  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran must be prepared to meet his obligations 
by cooperating with the VA's efforts by submitting to VA all 
medical evidence supporting his claim, including any 
applicable records from the SSA.  Olson v. Principi, 3 Vet. 
App. 480 (1992); see Gobber v. Derwinski, 2 Vet. App. 470, 
472 (1992) (holding that once a claimant has established that 
he/she has a well grounded claim, the VA's duty to assist 
under 38 U.S.C.A. § 5107(a) includes the duty to obtain 
records in the control of a 

government agency, such as in the case of the SSA, which have 
been specifically identified by the claimant as facially 
relevant and material to the claim).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present a well grounded 
claim of service connection, and the reasons for which his 
claim has failed.  See Robinette v. Brown, 8 Vet. App. 69, 
77-78 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for hypertension, claimed as high blood 
pressure, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

